           Case 1:18-cv-00977-DAD-BAM Document 78 Filed 12/22/20 Page 1 of 3


 1   Mark E. Merin (State Bar No. 043849)
     Paul H. Masuhara (State Bar No. 289805)
 2   LAW OFFICE OF MARK E. MERIN
     1010 F Street, Suite 300
 3   Sacramento, California 95814
     Telephone:     (916) 443-6911
 4   Facsimile:     (916) 447-8336
 5   E-Mail:        mark@markmerin.com
                    paul@markmerin.com
 6
       Attorneys for Plaintiffs
 7     ESTATE OF ALEJANDRO SANCHEZ,
       and BERTHA SANCHEZ
 8

 9   A PROFESSIONAL CORPORATION
     John R. Whitefleet, SBN 213301
10   350 University Ave., Suite 200
     Sacramento, California 95825
11   TEL: 916.929.1481
12   FAX: 916.927.3706

13     Attorneys for Defendants
       COUNTY OF STANISLAUS, STANISLAUS
14     COUNTY SHERIFF’S DEPARTMENT,
       ADAM CHRISTIANSON, SHANE ROHN,
15     BRETT BABBITT, EUGENE DAY, JUSTIN
       CAMARA, JOSEPH KNITTEL, ZEBEDEE
16     POUST, and HECTOR LONGORIA
17                                              UNITED STATES DISTRICT COURT

18                                             EASTERN DISTRICT OF CALIFORNIA

19                                                            FRESNO DIVISION

20   ESTATE OF ALEJANDRO SANCHEZ, et al.,                                        Case No. 1:18-cv-00977-DAD-BAM

21                    Plaintiffs,                                                JOINT STIPULATION TO MODIFY
                                                                                 SCHEDULING CONFERENCE ORDER
22   vs.
                                                                                 RE: EXPERT DEPOSITIONS;
23   COUNTY OF STANISLAUS, et al.,                                               ORDER

24                    Defendants.

25          The parties—Plaintiffs Estate of Alejandro Sanchez and Bertha Sanchez (collectively,

26   “Plaintiffs”) and Defendants County of Stanislaus, Stanislaus County Sheriff’s Department, Adam
27   Christianson, Shane Rohn, Brett Babbitt, Eugene Day, Justin Camara, Joseph Knittel, Zebedee Poust, and

28   Hector Longoria’s (collectively, “Defendants”)—submit the following joint stipulation to modify the
                                                      1
30
                     JOINT STIPULATION TO MODIFY SCHEDULING CONFERENCE ORDER RE: EXPERT DEPOSITIONS
31         Estate of Sanchez v. County of Stanislaus, United States District Court, Eastern District of California, Case No. 1:18-cv-00977-DAD-BAM
           Case 1:18-cv-00977-DAD-BAM Document 78 Filed 12/22/20 Page 2 of 3


 1   Scheduling Conference Order (ECF No. 48) concerning expert depositions.

 2                                                               STIPULATION

 3          WHEREAS, on August 15, 2019, the Court issued its Scheduling Conference Order, wherein the

 4   Court ordered that “[a]ll expert discovery, including motions to compel, shall be completed no later than

 5   December 18, 2020” (ECF No. 48 [Order] at 2-3);

 6          WHEREAS, on December 4, 2020, Defendants’ counsel served by mail the notice of deposition

 7   of Plaintiffs’ designated expert Werner Spitz, M.D., scheduled to occur on December 14, 2020;

 8          WHEREAS, on December 4, 2020, Defendants’ counsel served by mail the notice of deposition

 9   of Plaintiffs’ designated expert Scott A. DeFoe, scheduled to occur on December 14, 2020;

10          WHEREAS, Plaintiffs’ counsel and designated experts were unable to comply with Defendants’

11   deposition notices due to unavailability;

12          WHEREFORE, the parties’ counsel have agreed to re-schedule the expert depositions to occur on

13   mutually-available dates and times—the deposition of Scott DeFoe will be re-scheduled to occur on

14   January 6, 2021, and the deposition of Werner Spitz, M.D. will be re-scheduled to occur on January 14,

15   2021—after the expiration of the expert discovery deadline;

16          NOW THEREFORE, the parties agree and stipulate that:

17          The Court’s Scheduling Conference Order requiring the completion of all expert discovery by no

18   later than December 18, 2020 (ECF No. 48 [Order] at 2-3) be MODIFIED for the limited purpose of

19   permitting Defendants’ counsel to take the expert depositions of Plaintiffs’ designated experts Scott
20   DeFoe and Werner Spitz, M.D. by January 31, 2021.

21          IT IS SO STIPULATED.

22   Dated: December 21, 2020                                           Respectfully Submitted,
                                                                        LAW OFFICE OF MARK E. MERIN
23
                                                                              /s/ Mark E. Merin
24
                                                                        By: __________________________________
25
                                                                            Mark E. Merin
26                                                                               Attorney for Plaintiffs
                                                                                 ESTATE OF ALEJANDRO SANCHEZ
27
                                                                                 and BERTHA SANCHEZ
28
                                                                             2
30
                     JOINT STIPULATION TO MODIFY SCHEDULING CONFERENCE ORDER RE: EXPERT DEPOSITIONS
31         Estate of Sanchez v. County of Stanislaus, United States District Court, Eastern District of California, Case No. 1:18-cv-00977-DAD-BAM
           Case 1:18-cv-00977-DAD-BAM Document 78 Filed 12/22/20 Page 3 of 3


 1   Dated: December 21, 2020                                           Respectfully Submitted,

 2

 3                                                                          /s/ John R. Whitefleet
                                                                            (as authorized on December 21, 2020)
 4                                                                      By: __________________________________
                                                                            John R. Whitefleet
 5
                                                                                 Attorney for Defendants
 6                                                                               COUNTY OF STANISLAUS, STANISLAUS
                                                                                 COUNTY SHERIFF’S DEPARTMENT,
 7                                                                               ADAM CHRISTIANSON, SHANE ROHN,
                                                                                 BRETT BABBITT, EUGENE DAY, JUSTIN
 8                                                                               CAMARA, JOSEPH KNITTEL, ZEBEDEE
 9                                                                               POUST, and HECTOR LONGORIA

10

11

12                                                                     ORDER

13          GOOD CAUSE APPEARING, the parties’ stipulation is GRANTED.

14          The Court’s Scheduling Conference Order requiring the completion of all expert discovery by no

15   later than December 18, 2020 (ECF No. 48 [Order] at 2-3) is MODIFIED for the limited purpose of

16   permitting Defendants’ counsel to take the expert depositions of Plaintiffs’ designated experts Scott

17   DeFoe and Werner Spitz, M.D. by January 31, 2021.

18

19   IT IS SO ORDERED.

20
        Dated:       December 22, 2020                                            /s/ Barbara          A. McAuliffe                      _
21                                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                                             3
30
                     JOINT STIPULATION TO MODIFY SCHEDULING CONFERENCE ORDER RE: EXPERT DEPOSITIONS
31         Estate of Sanchez v. County of Stanislaus, United States District Court, Eastern District of California, Case No. 1:18-cv-00977-DAD-BAM
